



Exhibit 10.4
[Date]


[Name]
LifeLock, Inc.
200 W. Evelyn Avenue
Mountain View, CA 94041




Re: Amendment to Employment Agreement


Dear [Name]:


You previously entered into an [Employment Agreement] with LifeLock, Inc. (the
“Company”) dated [Date] (the “Employment Agreement”). This letter (the
“Amendment”) amends your Employment Agreement effective as of the date first set
forth above.


1.
The definition of “Change in Control” will be added to the Employment Agreement
and will mean the occurrence of any of the following events:



a.
The acquisition by any Person (within the meaning of Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and used in
Sections 13(d) and 14(d) thereof, and including a “group” as defined in
Section 13(d) thereof) of Beneficial Ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of either
(i) the value of the then outstanding equity securities of the Company (the
“Outstanding Company Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 2.4, the
following acquisitions shall not constitute or result in a Change in Control:
(A) any acquisition directly from the Company; (B) any acquisition by the
Company; (C) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (D) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any parent or subsidiary thereof; or (E) any acquisition by any entity
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (c) below; or



b.
During any period of two (2) consecutive years (not including any period prior
to the Effective Date) individuals who constitute the Board on the Effective
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or



c.
Consummation of (i) a reorganization, merger, statutory share exchange, or
consolidation or similar transaction involving (A) the Company or (B) any of its
subsidiaries, but in the case of this clause (B) only if equity securities of
the Company are issued or issuable in connection with the transaction (each of
the events referred to in this clause (i) being hereinafter referred to as a
“Business






--------------------------------------------------------------------------------





Reorganization”), or (ii) a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or equity of
another entity by the Company or any of its subsidiaries (each an “Asset Sale”),
in each case, unless, following such Business Reorganization or Asset Sale,
(1) all or substantially all of the individuals and entities who were the
Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (2) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Corporation or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale,
and (3) at least a majority of the members of the board of directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale; or


d.
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



2.
The definition of a “Disability” will be revised to mean your (i) inability to
perform your essential duties and responsibilities with or without reasonable
accommodation which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months or (ii) total and permanent
disability and inability to engage in any substantial gainful activity related
to your essential duties by reason of any medically determinable physical or
mental impairment which can be expected to result in death which has lasted or
can be expected to last for a continuous period of not less than twelve (12)
months.

 
3.
Section [ ] of the Employment Agreement will be deleted in its entirety and be
replaced by the following:

“Section [ ]. Equity Acceleration. In the event that (a) there is a Change in
Control and (b) during the period beginning three (3) months prior to such
Change in Control and ending twelve (12) months following such Change in Control
(the “Protected Period”), either (x) the Company terminates the Executive’s
employment with the Company without Cause, or (y) the Executive terminates the
Executive’s employment with the Company as a result of a Constructive
Termination, then all of Executive’s then unvested and outstanding equity awards
granted by the Company to the Executive under the 2012 Incentive Compensation
Plan (or under any successor or replacement plan thereto), the exercisability or
vesting of which depends merely on the satisfaction of a service obligation by
Executive to the Company (each an “Equity Award”), shall become 100% vested (and
become fully exercisable, as applicable) as to all shares of Company stock
thereunder, as of the date of the Executive’s termination of employment. For the
avoidance of doubt, where Executive’s termination in (x) or (y) above occurs
during the Protected Period, this acceleration provision shall apply to any and
all Equity Awards held by the Executive immediately prior to Executive’s
termination of employment, including Equity Awards issued prior to the effective
date of this Agreement, whether or not the written award





--------------------------------------------------------------------------------





agreements evidencing such Equity Awards specifically provide for acceleration
of vesting and/or exercisability in the event of a change in control.”.
4.
In the event that you become entitled to the severance payments and benefits
under your Employment Agreement as a result of (x) a termination of your
employment by the Company without Cause (as defined in the Employment Agreement)
as described in Section 3.4 of the Employment Agreement, or (y) a Constructive
Termination (as defined in the Employment Agreement) as described in Section 3.5
of the Employment Agreement, and in each case, provided that the termination of
your employment occurs during the period beginning 3 months prior to a Change in
Control (as defined in the Employment Agreement) and ending 12 months following
such Change in Control, then as an additional severance payment, and subject to
the terms and conditions of the Employment Agreement, you will receive 100% of
your Target Bonus. “Target Bonus” will mean the greater of your annualized
target bonus amount under the applicable Company bonus plan, as in effect for
the performance period in which the termination of your employment occurs, or if
greater, such target bonus amount in effect for the performance period in which
the Change in Control occurs.



Other than as set forth herein, all of the terms, conditions and provisions of
the Employment Agreement, including but not limited to the provisions regarding
the at-will nature of your employment, remain in full force and effect. If you
should have any questions, please do not hesitate to contact me.


Sincerely,






[Name]
[Title]
LifeLock, Inc.




Acknowledged and Agreed,




        
[Name]





